DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.78.

Response to Amendment
The amendment filed on 01 July 2022 has been entered. Claims 1-10, 12-17 and 19 remain pending in the application.

Claim Objections
Claim 2 is objected to because of the following informalities: “determine” in line 1 and 2 should be changed to “determining”.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities: “determine” in line 1 and 2 should be changed to “determining”.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 9, 10, 12, 13, 16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dietiker (WO2016057042A1) in view of Newberry (WO2017053925A1), (hereinafter “Newberry”) and in further view Baker et al., (US20100081944), (hereinafter “Baker”).

Regarding claim 1, Dietiker teaches a system (Abstract “A method and system for measuring oxygen levels and various blood constituents utilizing a sensor having one or more light sources, and one or more light detectors is disclosed.”) comprising: 
a remote device coupled to a communications network ([0051] “The calibration circuit 104 is in signal communication to the controller 106 and an external output device (not shown) via signal paths 114 and 1 16, respectively.”; the external output device would be a remote device, and the signal communication would constitute a communications network; [0054] “An example of the external output device may be an oximeter”); 
a wearable device in communication with the remote device via the 
communications network([0069] “probe 500 is a blood oxygen saturation and pulse rate sensor that utilizes the flexible strip 502 to attach to a material, such as a body part (not shown). The probe 500 is connected to an oximeter (not shown) via signal path 112. The flexible strip 502 may be wrapped around the body part and affixed to itself via an attachment strip (such as an adhesive strip) 504. Example body parts would include a finger, toe, ear-lobe, arm, leg or other similar parts.”), the wearable device configured to be in contact with a body of a patient ([0069] “probe 500 is a blood oxygen saturation and pulse rate sensor that utilizes the flexible strip 502 to attach to a material, such as a body part (not shown)”) and determine vital signals of a patient ([0069] “probe 500 is a blood oxygen saturation and pulse rate sensor”), the wearable device comprising:
a polychromatic (Abstract “The system is capable of using data collected by the one or more detectors from a non-monochromatic light source”) light source ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”);
a spectral sensor ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”); 
a processor([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”); 
a non-transitory computer readable medium comprising instructions executable by the processor to ([0091] “The software 108 may be embodied in any computer- readable medium for use by or in connection with an instruction execution system,”): 
illuminate, via the polychromatic light source, a perfused tissue of the body of the patient ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue ”); 
receive, via the spectral sensor, a resultant signal from the body of the patient ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue before being detected and received by the dual detector element”); 
polychromatic light ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”; the light from the probe would be polychromatic); and 
determine a vital sign of the patient based (fig. 22B uses wavelength to find white SPO2, which is a vital sign;[0111] “Using the sampled and held Rs, an average ratio of the previous 25 samplings will be continuously updated to create a moving point average. The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).” [0112] “During normal operation the oxygen saturation data from the red to 1R ratio needs to be correlated to a corresponding value (preferably sampled at the arterial peak) of signal level derived from the ratio of the two elements while the broad spectrum light source is on.”), at least in part, on a lookup table (fig. 22B [0050] #110 Lookup table (“LUT”)), wherein the lookup table is indicative of a value of the vital sign (fig. 22B white SPO2 is a vital sign; [0082] “The LUT 110 includes a tabulation of known spectral response in voltage versus wavelength”)
wherein the instructions are further executable by the processor to ([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”): 
an area of the body of the patient is illuminated  ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”); and 
adjust at least one value of the lookup table ([0111] “The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).”).
However Dietiker fails to explicitly teach determining a spectral property of the resultant signal as measured by the spectral sensor, wherein the spectral property includes a light power measurement of polychromatic light and determining a vital sign based at least in part on the spectral property of the resultant signal, and to determine a context for the resultant signal, wherein the context is indicative of an area of the body of the patient.
In the same light sensor for health monitoring field of endeavor, Newberry teaches determining a spectral property of the resultant signal as measured by the spectral sensor ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”), wherein the spectral property includes a light power measurement of light ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”) and determining a vital sign based at least in part on the spectral property of the resultant signal ([0081] “The intensity of the reflected light at each of the wavelengths (or range of wavelengths) is detected and the spectral response is measured over the measurement period.”; [0082] “the spectral response of each wavelength may be aligned based on the systolic 602 and diastolic 604 points in their spectral responses. This alignment is useful to associate each spectral response with a particular stage or phase of the pulse-induced local pressure wave within the blood vessel (which may mimic the cardiac cycle 606 and thus include systolic and diastolic stages and sub-stages thereof). This temporal alignment helps to determine the absorption measurements acquired near a systolic point in time of the cardiac cycle and near the diastolic point in time of the cardiac cycle 606 associated with the local pressure wave within the patient's blood vessels… So for one or more wavelengths, the systolic points 602 and diastolic points 604 in the spectral response are determined”), and determine a context for the resultant signal ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.), wherein the context is indicative of an area of the body of the patient ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.).
It would have been obvious to one of ordinary skill in the art at the time to combine the polychromatic light of Dietiker with the light measuring and context/positioning determination of Newberry, as this would allow the system to adjust its operation without the need for an operator by changing its frequency or wavelength should the biosensor be moved, thereby allowing the monitoring process to be non-invasive, continuous, and less time-consuming (see Newberry [0005] and [00140]).
However the combination of Dietiker and Newberry fail to explicitly disclose adjusting at least one value of the lookup table based at least in part on the context.
In the same medical sensor field of endeavor, Baker teaches adjusting at least one value of the lookup table based in part on the context ([0037] “encoder 42 may contain information about sensor 12, such as what type of sensor it is (e.g., whether the sensor is intended for placement on a forehead or digit) and the wavelength or wavelengths of light emitted by emitter 16. This information may be used by monitor 14 to select appropriate algorithms, lookup tables and/or calibration coefficients stored in monitor 14 for calculating the patient's physiological parameters.”; there would be different lookup tables, meaning there would be different values for the lookup tables, and they would be in part based on where the sensor is intended for placement).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known apparatus of Dietiker as modified by Newberry and with the lookup tables of Baker, as both inventions relate to non-invasive medical sensors using lookup tables and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker implementing system where different tables are used for different areas of sensors are reasonably predictable.

Regarding claim 2, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches the context for the resultant signal includes perfused tissue ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue ”) illuminated by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”) at a wrist, palm back of a hand, arm, chest, forehead or earlobe ([0069] “Example body parts would include a finger, toe, ear-lobe, arm, leg or other similar parts”).
However Dietiker as modified by Newberry and Baker fails to explicitly disclose wherein determine the context includes determine whether the perfused source is a wrist, palm, back of a hand, arm, chest, forehead, or earlobe.
However in the same light sensor for health monitoring field of endeavor, Newberry teaches wherein determine the context includes determine whether the perfused tissue is a wrist, palm, back of a hand, arm, chest, forehead, or earlobe ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.).
It would have been obvious to one of ordinary skill in the art at the time, to combine the system of Dietiker as modified by Newberry and Baker of claim 1 with the position sensing of Newberry, as the position sensing would allow the system to adjust its operation without the need for an operator by changing its frequency or wavelength should the biosensor be moved, thereby allowing the monitoring process to be non-invasive, continuous, and less time-consuming (see Newberry [0005] and [00140]).

	Regarding claim 3, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein the perfused tissue of the body is ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) illuminated by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”) 
	However Dietiker as modified by Newberry and Baker fails to explicitly disclose the wearable device is a wrist band, wherein the perfused tissue is a wrist of the patient.
	In the same light sensor for health monitoring field of endeavor, Newberry teaches the wearable device is a wristband ([0048] “A non-invasive and continuous biosensor is implemented in a compact form factor, such as on a finger, patch, wrist band or ear piece.”) wherein the perfused tissue is a wrist of the patient (Due to its compact form factor, the biosensor may be configured for measurements on various skin surfaces of a patient, including on a forehead, arm, wrist, abdominal area, chest, leg, ear lobe, finger, toe, ear canal, etc….  The biosensor may also include a photoplethysmograpy (PPG) sensor. The PPG sensor may be configured to detect oxygen saturation (SP02) levels in blood flow, as well as heart rate and blood pressure.).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known system of Dietiker as modified by Newberry and Baker with the wrist band of Newberry, as both inventions relate to non-invasive medical sensors that can be wrapped around body parts and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the system of Dietiker implementing a wristband structure are reasonably predictable.

Regarding claim 9, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches the resultant signal is a reflected signal from the body of the patient ([0068] “It is appreciated by of skill in the art that it is possible to generate signals from the wavelength sensor 202, FIGURE 2 during operation of the light sources 204 and 206 through the medium (i.e., material 308, FIGURE 3, 406, FIGURE 4A, and/or 414, FIGURE 4B) being inspected. It is also possible to generate the same signals using light reflected off the medium. Therefore, it is not necessary to couple the light sources 204, FIGURE 2 and 206 directly to the wavelength sensor 202 as long as the medium either transmits or reflects enough light to generate processable signals from the wavelength sensor 202.”).

Regarding claim 10, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches the resultant signal is a transmissive signal from the body of the patient, wherein the resultant signal is received through the body of the patient ([0071] “Once the operating wavelength of the first light source 204 is known, placed around a body part and the wavelength sensor 202 measures the incident light radiation emitted by the first light source 204 and passing through the blood flowing within the body part”).

Regarding claim 12, Dietiker teaches a polychromatic (Abstract “The system is capable of using data collected by the one or more detectors from a non-monochromatic light source”) light source ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”);
a spectral sensor ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”); 
a processor([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”); 
a non-transitory computer readable medium comprising instructions executable by the processor to ([0091] “The software 108 may be embodied in any computer- readable medium for use by or in connection with an instruction execution system,”): 
illuminate, via the polychromatic light source, a perfused tissue of the body of the patient ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue ”); 
receive, via the spectral sensor, a resultant signal from the body of the patient ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue before being detected and received by the dual detector element”); 
polychromatic light ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”; the light from the probe would be polychromatic); and 
determine a vital sign of the patient based (fig. 22B uses wavelength to find white SPO2, which is a vital sign;[0111] “Using the sampled and held Rs, an average ratio of the previous 25 samplings will be continuously updated to create a moving point average. The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).” [0112] “During normal operation the oxygen saturation data from the red to 1R ratio needs to be correlated to a corresponding value (preferably sampled at the arterial peak) of signal level derived from the ratio of the two elements while the broad spectrum light source is on.”), at least in part, on a lookup table (fig. 22B [0050] #110 Lookup table (“LUT”)), wherein the lookup table is indicative of a value of the vital sign (fig. 22B white SPO2 is a vital sign; [0082] “The LUT 110 includes a tabulation of known spectral response in voltage versus wavelength”)
wherein the instructions are further executable by the processor to ([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”): 
an area of the body of the patient is illuminated  ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”); and 
adjust at least one value of the lookup table ([0111] “The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).”).
However Dietiker fails to explicitly teach determining a spectral property of the resultant signal as measured by the spectral sensor, wherein the spectral property includes a light power measurement of polychromatic light and determining a vital sign based at least in part on the spectral property of the resultant signal, and to determine a context for the resultant signal, wherein the context is indicative of an area of the body of the patient.
In the same light sensor for health monitoring field of endeavor, Newberry teaches determining a spectral property of the resultant signal as measured by the spectral sensor ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”), wherein the spectral property includes a light power measurement of light ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”) and determining a vital sign based at least in part on the spectral property of the resultant signal ([0081] “The intensity of the reflected light at each of the wavelengths (or range of wavelengths) is detected and the spectral response is measured over the measurement period.”; [0082] “the spectral response of each wavelength may be aligned based on the systolic 602 and diastolic 604 points in their spectral responses. This alignment is useful to associate each spectral response with a particular stage or phase of the pulse-induced local pressure wave within the blood vessel (which may mimic the cardiac cycle 606 and thus include systolic and diastolic stages and sub-stages thereof). This temporal alignment helps to determine the absorption measurements acquired near a systolic point in time of the cardiac cycle and near the diastolic point in time of the cardiac cycle 606 associated with the local pressure wave within the patient's blood vessels… So for one or more wavelengths, the systolic points 602 and diastolic points 604 in the spectral response are determined”), and determine a context for the resultant signal ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.), wherein the context is indicative of an area of the body of the patient ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.).
It would have been obvious to one of ordinary skill in the art at the time to substitute the spectral property of Dietiker with the spectral property of intensity of Newberry, as both inventions relate to non-invasive medical sensors with light sources that can be wrapped around body parts for optical monitoring and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a substitution, and the results of the system of Dietiker using a light power measurement are reasonably predictable.
In addition, it would have been obvious to one of ordinary skill in the art at the time, to combine the system of Dietiker with the position sensing of Newberry, as the position sensing would allow the system to adjust its operation without the need for an operator by changing its frequency or wavelength should the biosensor be moved, thereby allowing the monitoring process to be non-invasive, continuous, and less time-consuming (see Newberry [0005] and [00140]).
However the combination of Dietiker and Newberry fail to explicitly disclose adjusting at least one value of the lookup table based at least in part on the context.
In the same medical sensor field of endeavor, Baker teaches adjusting at least one value of the lookup table based in part on the context ([0037] “encoder 42 may contain information about sensor 12, such as what type of sensor it is (e.g., whether the sensor is intended for placement on a forehead or digit) and the wavelength or wavelengths of light emitted by emitter 16. This information may be used by monitor 14 to select appropriate algorithms, lookup tables and/or calibration coefficients stored in monitor 14 for calculating the patient's physiological parameters.”; there would be different lookup tables, meaning there would be different values for the lookup tables, and they would be in part based on where the sensor is intended for placement).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known apparatus of Dietiker as modified by Newberry and with the lookup tables of Baker, as both inventions relate to non-invasive medical sensors using lookup tables and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker as modified by Newberry implementing system where different tables are used for different areas of sensors are reasonably predictable.

	Regarding claim 13, Dietiker as modified by Newberry and Baker teaches the apparatus of claim 12, but fails to explicitly disclose wherein determine the context for the resultant signal includes determine whether the perfused tissue illuminated by the polychromatic light source is a wrist, palm, back of a hand, arm, chest, forehead, or earlobe.
However in the same health monitoring field of endeavor, Newberry teaches a wherein determine the context for the resultant signal includes determine whether the perfused tissue illuminated by the polychromatic light source is a wrist, palm, back of a hand, arm, chest, forehead, or earlobe ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.).
It would have been obvious to one of ordinary skill in the art at the time, to combine the apparatus of Dietiker as modified by Newberry and Baker with the position sensing of Newberry, as the position sensing would allow the system to adjust its operation without the need for an operator by changing its frequency or wavelength should the biosensor be moved, thereby allowing the monitoring process to be non-invasive, continuous, and less time-consuming (see Newberry [0005] and [00140]).

Regarding claim 16, Dietiker as modified by Newberry and Baker teaches the apparatus of claim 12, wherein Dietiker further teaches further comprising perfused tissue of the body is illuminated ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”).
	However Dietiker fails to explicitly disclose a wristband configured to attach to the body of the patient, wherein the perfused tissue includes a wrist of the patient.
	In the same light sensor for health monitoring field of endeavor, Newberry teaches a wristband configured to attach to the body of the patient ([0048] “A non-invasive and continuous biosensor is implemented in a compact form factor, such as on a finger, patch, wrist band or ear piece.”) wherein the perfused tissue is a wrist of the patient (Due to its compact form factor, the biosensor may be configured for measurements on various skin surfaces of a patient, including on a forehead, arm, wrist, abdominal area, chest, leg, ear lobe, finger, toe, ear canal, etc….  The biosensor may also include a photoplethysmograpy (PPG) sensor. The PPG sensor may be configured to detect oxygen saturation (SP02) levels in blood flow, as well as heart rate and blood pressure.).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known apparatus of Dietiker as modified by Newberry and Baker with the method of the wrist band of Newberry, as both inventions relate to non-invasive medical sensors that can be wrapped around body parts and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker implementing a wristband structure are reasonably predictable.

Regarding claim 19, Dietiker teaches a method comprising:
illuminating, via a wearable device ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202… probe 500 is a blood oxygen saturation and pulse rate sensor that utilizes the flexible strip 502 to attach to a material, such as a body part (not shown)”), a perfused tissue of a body of a patient with a polychromatic (Abstract “The system is capable of using data collected by the one or more detectors from a non-monochromatic light source”) light source ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”); ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue before being detected and received by the dual detector element” ); 
receiving , via a spectral sensor ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; the wavelength sensor functions as a spectral sensor), a resultant signal from the body of the patient ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue before being detected and received by the dual detector element”); 
an on-board computer of the wearable device ([0090] “The SCSS 100 may be selectively implemented in software, hardware, or a combination of hardware and software”), polychromatic light([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”); ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue before being detected and received by the dual detector element” ), and 
determining, via the on-board computer of the wearable device ([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”), a vital sign of the patient based (fig. 22B uses wavelength to find white SPO2, which is a vital sign;[0111] “Using the sampled and held Rs, an average ratio of the previous 25 samplings will be continuously updated to create a moving point average. The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).” [0112] “During normal operation the oxygen saturation data from the red to 1R ratio needs to be correlated to a corresponding value (preferably sampled at the arterial peak) of signal level derived from the ratio of the two elements while the broad spectrum light source is on.”), at least in part, on a lookup table (fig. 22B [0050] #110 Lookup table (“LUT”)) and wherein the lookup table is indicative of a value of the vital sign (fig. 22B white SPO2 is a vital sign; [0082] “The LUT 110 includes a tabulation of known spectral response in voltage versus wavelength”),
an area of the body of the patient is illuminated  ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”); and 
adjust at least one value of the lookup table ([0111] “The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).”).
However Dietiker fails to explicitly teach determining a spectral property of the resultant signal as measured by the spectral sensor, wherein the spectral property includes a light power measurement of polychromatic light, determining a vital sign of the patient based at least in part on the spectral property of the resultant signal, and determining a context for the resultant signal, wherein the context is indicative of an area of the body.
In the same light sensor for health monitoring field of endeavor, Newberry teaches determining a spectral property of the resultant signal as measured by the spectral sensor ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”), wherein the spectral property includes a light power measurement of polychromatic light ([0063] “the one or more photodetector circuits 130 detects the intensity of light either transmitted through or reflected from tissue of a patient that enters one or more apertures 128b-n of the biosensor 100….The photodetector circuits 130 then obtain a spectral response of the detected light by measuring the intensity of light either transmitted or reflected to the photodiodes.”) and determining a vital sign based on the spectral property of the resultant signal ([0081] “The intensity of the reflected light at each of the wavelengths (or range of wavelengths) is detected and the spectral response is measured over the measurement period.”; [0082] “the spectral response of each wavelength may be aligned based on the systolic 602 and diastolic 604 points in their spectral responses. This alignment is useful to associate each spectral response with a particular stage or phase of the pulse-induced local pressure wave within the blood vessel (which may mimic the cardiac cycle 606 and thus include systolic and diastolic stages and sub-stages thereof). This temporal alignment helps to determine the absorption measurements acquired near a systolic point in time of the cardiac cycle and near the diastolic point in time of the cardiac cycle 606 associated with the local pressure wave within the patient's blood vessels… So for one or more wavelengths, the systolic points 602 and diastolic points 604 in the spectral response are determined”)and 
determining a context for the resultant signal ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.), wherein the context is indicative of an area of the body of the patient ([00139] “The biosensor 100 is configured to obtain position information on a patient at 2112… The position information may be input from a user interface. In another aspect, the biosensor 100 may determine its positioning, e.g. using the activity monitoring circuit 114 and/or PPG circuit 110…The biosensor 100 then correlates the detected characteristics of the underlying tissue with known or predetermined characteristics of underlying tissue (e.g. measured from an abdominal area, wrist, forearm, leg, etc.) to determine its positioning.”; The position information would include if the biosensor is on the abdominal area, wrist, forearm, leg, etc.)
It would have been obvious to one of ordinary skill in the art at the time to combine the polychromatic light of Dietiker with the light measuring and context/positioning determination of Newberry, as this would allow the system to adjust its operation without the need for an operator by changing its frequency or wavelength should the biosensor be moved, thereby allowing the monitoring process to be non-invasive, continuous, and less time-consuming (see Newberry [0005] and [00140]).
However the combination of Dietiker and Newberry fail to explicitly disclose adjusting at least one value of the lookup table based at least in part on the context.
In the same medical sensor field of endeavor, Baker teaches adjusting at least one value of the lookup table based in part on the context ([0037] “encoder 42 may contain information about sensor 12, such as what type of sensor it is (e.g., whether the sensor is intended for placement on a forehead or digit) and the wavelength or wavelengths of light emitted by emitter 16. This information may be used by monitor 14 to select appropriate algorithms, lookup tables and/or calibration coefficients stored in monitor 14 for calculating the patient's physiological parameters.”; there would be different lookup tables, meaning there would be different values for the lookup tables, and they would be in part based on where the sensor is intended for placement).
	It would have been obvious to one of ordinary skill in the art at the time to combine the known apparatus of Dietiker as modified by Newberry and with the lookup tables of Baker, as both inventions relate to non-invasive medical sensors using lookup tables and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker implementing system where different tables are used for different areas of sensors are reasonably predictable.

Claims 4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Dietiker as modified by Newberry and Baker as applied to claim 1 and 12, and in further view of Fein et al., (US20170020443) (hereinafter “Fein”).

Regarding claim 4, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches the perfused tissue of the body is illuminated ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”). 
However Dietiker as modified by Newberry and Baker fails to explicitly disclose wherein the wearable device is a glove and the perfused tissue is a hand of the patient.
In the same biosensor field of endeavor, Fein teaches wherein the wearable device is a glove ([0039] “wearable device can be a glove,”) and the perfused tissue is a hand of the patient ([0039] “the wearable device measures PPG, DLS, BVP, EKG, Temperature, GSR, Glucose, SpO2, blood pressure or other physiological measurements.”; since it can be a glove, the hand would be measured).
	It would have been obvious to one of ordinary skill in the art at the time to combine the system of Dietiker as modified by Newberry and Baker with the glove of Fein, as both inventions relate to wearable devices that contain sensors for blood measurements and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker as modified by Newberry and Baker implementing a glove structure are reasonably predictable.

Regarding claim 17, Dietiker as modified by Newberry and Baker teaches the apparatus of claim 12, wherein Dietiker further teaches further comprising a device body ([0069] “probe 500 is a blood oxygen saturation and pulse rate sensor that utilizes the flexible strip 502 to attach to a material, such as a body part (not shown).”) configured to attach to the body of the patient, wherein the perfused tissue of the body is illuminated ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”). 
	However Dietiker as modified by Newberry and Baker fails to explicitly disclose the perfused tissue including a hand of the patient.
	In the same biosensor field of endeavor, Fein teaches the perfused tissue includes the hand of a patient ([0039] “wearable device can be a glove…the wearable device measures PPG, DLS, BVP, EKG, Temperature, GSR, Glucose, SpO2, blood pressure or other physiological measurements.”; since it can be a glove, the hand would be measured). 
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Dietiker as modified by Newberry and Baker of claim 12 with the glove of Fein, as both inventions relate to wearable devices that contain sensors for blood measurements and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the apparatus of Dietiker as modified by Newberry and Baker implementing a glove structure are reasonably predictable.

Claims 5, 6, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Dietiker in view of Newberry and Baker as applied to claim 1 and 12, and  in further view Peeters et al., (WO2017009233A1) (hereinafter “Peeters”).

Regarding claim 5, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches perfused tissue of the body is illuminated([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”).
However Dietiker as modified by Newberry and Baker fails to teach wherein the wearable device is a headband, and the perfused tissue is a forehead of the patient.
In the same physiological sensor field of endeavor, Peeters teaches the wearable device is a headband (pg. 7 line 3“the wearable gear is a headband)”), and the perfused tissue is a forehead of the patient (pg. 7 line 5-7 “a physiological sensor, such as a pulse oximeter, configured to be positioned on the subjects forehead”).
It would have been obvious to one of ordinary skill in the art at the time to combine the system of Dietiker as modified by Newberry and Baker with the headband of Peeters, as the head band would be easy to manufacture (see Peeters pg. 7 line 8) while also enabling easy handling and installation with the use of the wearable gear (see Peeters pg. 6 line 3-4).

Regarding claim 6, Dietiker as modified by Newbery and Baker teaches the system of claim 1, wherein Dietiker further teaches the wearable device is an attachable device comprising an adhesive ([0069] “The flexible strip 502 may be wrapped around the body part and affixed to itself via an attachment strip (such as an adhesive strip) 504.”) configured to attach the wearable device to the body of the patient ([0069] “The flexible strip 502 may be wrapped around the body part and affixed to itself via an attachment strip (such as an adhesive strip) 504.”), and the perfused tissue of the body is illuminated ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”). 
However Dietiker as modified by Newberry and Baker fails to explicitly disclose the perfused tissue includes a chest of the patient.
In the same physiological sensor field of endeavor, Peeters teaches the perfused tissue includes a chest of the patient (pg. 4 lines 19-26 “The holding unit according to the present invention is configured to hold the physiological sensor, for instance a pulse oximeter, a reflective pulse oximeter, a blood pressure sensor, a blood volume sensor, a heart rate sensor, a temperature sensor, a respiratory sensor, a galvanic skin response sensor, an electrocardiogram sensor, a near- infrared spectroscopy sensor, a hemoglobin concentration sensor, an electro encephalogram sensor, an accelerometer, an activity or posture sensor or any other sensors which may be influences by a pressure exerted by said sensor on a subject's body part, such as the forehead, the fingers, the toes, the harm, the chest.”).
It would have been obvious to one of ordinary skill in the art at the time to combine the system Dietiker as modified by Newberry and Baker with the positioning of Peeters, as both inventions relate to non-invasive medical sensors with light sources that can be wrapped around body parts and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the system of Dietiker as modified by Newberry and Baker implementing a band structure capable of being placed onto the chest are reasonably predictable, and also enable easy handling and installation with the use of the wearable gear (see Peeters pg. 6 line 3-4).

Regarding claim 14, Dietiker as modified by Newberry and Baker teaches the apparatus of claim 12, comprising an adhesive ([0069] “The flexible strip 502 may be wrapped around the body part and affixed to itself via an attachment strip (such as an adhesive strip) 504.”) configured to attach the wearable device to the body of the patient ([0069] “The flexible strip 502 may be wrapped around the body part and affixed to itself via an attachment strip (such as an adhesive strip) 504.”), and the perfused tissue of the body is illuminated ([0110] “The non-monochromatic broad spectrum light emitting element may be illuminated and the emitted light pass through a patient's tissue”) by the polychromatic light source  ([0069] “Probe 500 may include first light source 204, second light source 206 and wavelength sensor 202.”; [0070] “first light source 204 and second light source 206 may be two LED emitters that produce light radiation at a wavelength of approximately 660 nm and 880 ran, respectively”). 
However Dietiker, Newberry and Baker fails to explicitly disclose the perfused tissue includes a chest of the patient.
In the same physiological sensor field of endeavor, Peeters teaches the perfused tissue includes a chest of the patient (pg. 4 lines 19-26 “The holding unit according to the present invention is configured to hold the physiological sensor, for instance a pulse oximeter, a reflective pulse oximeter, a blood pressure sensor, a blood volume sensor, a heart rate sensor, a temperature sensor, a respiratory sensor, a galvanic skin response sensor, an electrocardiogram sensor, a near- infrared spectroscopy sensor, a hemoglobin concentration sensor, an electro encephalogram sensor, an accelerometer, an activity or posture sensor or any other sensors which may be influences by a pressure exerted by said sensor on a subject's body part, such as the forehead, the fingers, the toes, the harm, the chest.”).
It would have been obvious to one of ordinary skill in the art at the time to combine the system Dietiker as modified by Newberry and Baker with the positioning of Peeters, as both inventions relate to non-invasive medical sensors with light sources that can be wrapped around body parts and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the system of Dietiker as modified by Newberry and Baker implementing a band structure capable of being placed onto the chest are reasonably predictable.

Regarding claim 15, Dietiker as modified by Newberry, Baker and Peeters teaches the apparatus of claim 14, but fails to explicitly teach one or more additional sensors, wherein the one or more additional sensors includes at least one of a motion sensor, temperature sensor, positional sensor, or an electrode.
However in the same physiological sensor field of endeavor, Peeters teaches one or more additional sensors, wherein the one or more additional sensors includes at least one of a motion sensor, temperature sensor, positional sensor, or an electrode (pg. 4 line 19-21 “The holding unit according to the present invention is configured to hold the physiological sensor, for instance … a temperature sensor,”).
It would have been obvious to one of ordinary skill in the art at the time to combine the system Dietiker as modified by Newberry, Baker and Peeters of claim 14 with temperature sensor of Peeters, as both inventions relate to non-invasive medical sensors that can be wrapped around body parts and would yield predictable results to one of ordinary skill of the art. One of ordinary skill would have been able to carry out such a combination, and the results of the system of Dietiker implementing temperature sensor are reasonably predictable.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Dietiker in view Newberry and Baker as applied claim 1, and in further view of Bejo-Huerto (US20180014793A1), (hereinafter “Bejo-Huerto”).

Regarding claim 7, Dietiker as modified by Newberry and Baker teaches the system of claim 1, wherein Dietiker further teaches the instructions are executable by the processor ([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”).
However Dietiker as modified by Newberry and Baker fails to explicitly disclose wherein the instructions are to transmit, via the communications network, the vital sign of the patient to the remote device.
In the same health monitoring field of endeavor, Bejo-Huerto teaches transmit, via the communications network, the vital sign of the patient to the remote device ([0023] “The wearable monitoring device 100 further includes a transmitter 106. The transmitter 106 transmits the collected vital statistics to a remote device”).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Dietiker as modified by Newberry and Baker with the transmitter of Bejo-Huerto, as this would allow the system to use those vital statistics to create alerts should one of the certain statistic cross a threshold, enhancing the monitoring process (see Bejo-Huerto [0008]).

Regarding claim 8, Dietiker as modified by Newberry, Baker and Bejo-Huerto teaches the system of claim 7, wherein Dietiker further teaches the instructions are further executable by the processor to ([0052] “The controller 106 may be any general-purpose processor such as an Intel XXX86, Motorola 68XXX or PowerPC, DEC Alpha or other equivalent processor.”): receive, via the communications network, a response ([0082] “Once the controller 106 measures the differential output signal 1022, FIGURE 10, the software 108, FIGURE 1, compares the value of the differential output signal 1022, FIGURE 10, against values stored in the LUT 110, FIGURE 1, and then retrieves a corresponding wavelength value. The controller 106 then utilizes the retrieved wavelength wave to self-calibrate the SCSS 100.”), wherein the response is configured to adjust the at least one value of the lookup table ([0111] “The system will then take the ratio and look up the corresponding Sp02 value from a stored table (2270), shown in Fig. 22B, and determine if a motion flag should has been set (2280). If the currently measured ratio is within the acceptable range in the system, the process will repeat for the next sample. If the measured ratio is not within the acceptable range in the system, the system will substitute the Sp02 value obtained based on the non-monochromatic LED for any monochromatic Red/IR. Sp02 value (2290).”).
However, Dietiker as modified by Newberry, Baker and Bejo-Huerto as of claim 7 fails to explicitly disclose a response from the remote device to transmitting the vital sign of the patient to the remote device.
However in the same health monitoring field of endeavor, Bejo-Huerto teaches a response from the remote device to transmitting the vital sign of the patient to the remote device (Abstract “The vital statistics collected by the wearable monitoring device are transmitted to the monitoring device. If the vital statistics received are above or below a threshold level for the corresponding vital statistics, the monitoring device generates a visual alarm displayed on the monitoring device and an audible alarm sounded through speaker system of the wearable monitoring device.”; [0008] the wearable device contains a transmitter that sends out the statistics to the display device, and the display device sends instructions for the alarm; the response to the statistics are the alarms).
It would have been obvious to one of ordinary skill in the art at the time to modify the system of Dietiker as modified by Newberry and Bejo-Huerto of claim 7 with the transmitter and response of Bejo-Huerto, as this would allow the system to use those vital statistics to create alerts should one of the certain statistic cross a threshold, enhancing the monitoring process (see Bejo-Huerto [0008]).

Response to Arguments
Applicant's arguments filed 01 July 2022have been fully considered but they are not persuasive. 
Regarding Applicant’s argument against Newberry failing to teach “wherein the spectral property includes a light power measurement of polychromatic light”, Examiner disagrees with this statement. Examiner has only used Newberry to teach “wherein the spectral property includes a light power measurement of light”, and has used Dietiker to teach polychromatic light. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Regarding the subject matter of claims 11, 18, and 20, which the limitations have been brought up to claims 1, 12, and 19, Applicant has argued that neither Dietiker, Newberry, nor Baker teaches “adjust at least one value of the lookup table based at least in part on the context”. However, Examiner disagrees with this statement. The claims as written only requires that the value of the lookup table be different than the value originally considered, and does not specify what or how the adjusting takes place, or what the value is being adjusted by or to. As such, under BRI, the claim has been interpreted as the value (of the lookup table) is adjusted (based at least in part on the context). Therefore, the substituting or switching of the values reads upon the limitation as written, as the values would have been adjusted. Dietiker reads upon the limitation “adjust at least one value of the lookup table” because the value is substituted, meaning the value has changed (see Dietiker [0111]), and Baker reads upon the limitation “adjust at least one value of the lookup table based on the context” because the value is taken from different lookup tables depending on the location of the sensor, meaning the value is changed depending on context (see Baker [0037]).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y FANG whose telephone number is (571)272-0952. The examiner can normally be reached Mon - Friday 9:30 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal M Bui-Pho can be reached on (571) 272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL YIMING FANG/           Examiner, Art Unit 3793                                                                                                                                                                                             
/SEAN D MATTSON/           Primary Examiner, Art Unit 3793